Citation Nr: 0617307	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-20 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than February 10, 
1995 for the grant of a total schedular rating for 
post-traumatic stress disorder, to include a determination as 
to whether there was clear and unmistakable error in a March 
1994 rating decision which awarded an increased rating of 
50 percent but no higher for this service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  

As the Board will discuss in further detail below, the 
veteran's earlier effective date and clear and unmistakable 
error (CUE) claims are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


REMAND

In April 1993, the Board granted service connection for 
post-traumatic stress disorder (PTSD).  By a May 1993 rating 
action, the RO effectuated the Board's decision and granted 
service connection for this disability.  In addition, the RO 
awarded a temporary total rating (pursuant to paragraph 29) 
from September 23, 1991; a compensable evaluation of 
10 percent from November 1, 1991; a temporary total rating 
from November 21, 1991; and a 10 percent evaluation from 
May 1, 1992 for this service-connected disability.  

Following receipt of notification of the May 1993 decision, 
the veteran filed a notice of disagreement with respect to 
the 10 percent rating assigned to his service-connected PTSD.  
By a March 1994 determination, the RO granted increased 
schedular and temporary total ratings for this disability.  
Specifically, the RO awarded a 50 percent evaluation from 
May 1, 1992; a temporary total rating from September 1, 1993; 
and a 50 percent evaluation from November 1, 1993 for the 
veteran's service-connected PTSD.  One week later in March 
1994, the RO issued a statement of the case (SOC) with regard 
to the veteran's increased rating claim.  However, the 
veteran did not file a substantive appeal concerning this 
increased rating claim and, thus, failed to perfect an appeal 
of this issue.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).  

Thereafter, in 1995, the veteran filed a claim for an 
increased rating for his service-connected PTSD.  By a March 
1996 rating action, the RO granted a 100 percent evaluation 
for the veteran's service-connected PTSD, effective from 
February 10, 1995.  

In July 2003, the veteran, through his representative, filed 
a claim for an earlier effective date for individual 
unemployability benefits.  In documents furnished to the 
veteran throughout the current appeal, including the February 
2004 SOC and the August 2004 and November 2004 supplemental 
statements of the case (SSOCs), the RO consistently 
adjudicated the issue of entitlement to a total disability 
rating based on individual unemployability from May 1, 1992 
to February 10, 1995.  A complete and thorough review of the 
claims folder indicates, however, that the veteran has never 
been awarded a total disability rating based on individual 
unemployability.  

In any event, also in the claim received at the RO in July 
2003, the representative referenced the grant of the 
100 percent rating for the veteran's service-connected PTSD 
effective from February 10, 1995 and asserted that an 
informal claim had actually been previously filed on May 1, 
1992.  Additionally, on multiple occasions throughout the 
current appeal, the veteran has repeatedly contended that an 
effective date earlier than February 10, 1995 for the grant 
of a total schedular evaluation for his PTSD is supported by 
the medical evidence of record.  See, June 2004 RO hearing 
transcript (2004 T.) at 1-4 and April 2005 travel board 
hearing transcript (2005 T.) at 2-8.  In particular, the 
veteran has maintained that the effective date for the grant 
of a total schedular rating for his service-connected PTSD 
should be September 23, 1991, when he was first admitted to a 
VA hospital for treatment for this disability.  See, e.g., 
2005 T. at 7.  For these reasons, the Board finds that the 
issue currently on appeal is best characterized as 
entitlement to an effective date earlier than February 10, 
1995 for the grant of a total schedular evaluation for 
service-connected PTSD.  

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

In the present case, the veteran has not been furnished a 
letter that is compliant with the VCAA notification 
provisions with regard to the claim for an earlier effective 
date for the grant of a total schedular rating for the 
service-connected PTSD.  A remand is necessary, therefore, to 
accord the AMC an opportunity to provide the veteran with 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); VAOPGCPREC 1-2004 (February 24, 2004) and 
VAOPGCPREC 7-2004 (July 16, 2004).  

Moreover, as previously discussed, the RO, by the May 1993 
rating action, granted service connection for PTSD and 
awarded the following initial evaluations for this 
disability:  a temporary total rating from September 23, 
1991; a 10 percent evaluation from November 1, 1991; a 
temporary total rating from November 21, 1991; and a 
10 percent evaluation from May 1, 1992.  By filing a notice 
of disagreement, the veteran initiated an appeal of the 
denial of an initial rating greater than 10 percent for his 
service-connected PTSD.  During that appeal, and specifically 
by the March 1994 rating action, the RO granted an increased 
initial schedular rating of 50 percent for the veteran's 
service-connected PTSD, effective from May 1, 1992.  At the 
time of the March 1994 determination, the RO declined to 
award an increased initial rating greater than 10 percent for 
the veteran's PTSD between November 1 and November 21, 1991 
and also determined that an initial rating greater than 
50 percent from May 1, 1992 was not warranted.  The March 
1994 rating action became final because the veteran did not 
perfect a timely appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  
Thus, the March 1994 determination may only be revised upon 
the submission of new and material evidence or a finding of 
CUE in that rating action.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.156(a) (2005).  

In July 2003, the veteran raised a CUE claim.  By the August 
2003 rating action, the RO denied the issue of entitlement to 
a finding of CUE in the RO's March 1994 denial of a total 
schedular evaluation for the service-connected PTSD.  In the 
notice of disagreement which was received at the RO later in 
August 2003, the veteran stated that he felt that the 
"initial determination rat[ing] . . . [of his PTSD] was in 
error as at that time . . . [he] was unemployable."  The 
Board construes this statement as a timely filed notice of 
disagreement with the RO's denial of the CUE issue.  A 
complete and thorough review of the claims folder indicates, 
however, that the RO has not furnished the veteran an SOC 
regarding his CUE claim.  On remand, therefore, the AMC 
should be given the opportunity to furnish the veteran and 
his representative an SOC concerning this CUE claim.  See, 
Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the issue of 
entitlement to an effective date earlier 
than February 10, 1995 for the grant of a 
100 percent disability rating for the 
service-connected PTSD, the AMC should 
furnish the veteran a letter that fully 
complies with the notification 
requirements of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
VAOPGCPREC 1-2004 (February 24, 2004) and 
VAOPGCPREC 7-2004 (July 16, 2004).  
Specifically, the AMC should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
this claim; 

(b) Notify the veteran of the information 
and evidence that he is responsible for 
providing with regard to this issue;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain 
(e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency); and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to this earlier effective date claim.  

2.  The AMC should also furnish the 
veteran an SOC regarding the issue of 
entitlement to a finding of CUE in the 
March 1994 rating decision which awarded 
an increased rating of 50 percent but no 
higher for the service-connected PTSD.  
In addition, the AMC should inform the 
veteran of the requirements necessary to 
perfect an appeal.  38 C.F.R. § 19.26 
(2005).  If and only if the veteran 
perfects his appeal by timely submitting 
a substantive appeal, should this issue 
be returned to the Board for further 
appellate review.  

3.  Thereafter, the AMC should 
re-adjudicate the earlier effective date 
issue on appeal.  If this claim remains 
in any way adverse to the veteran, he and 
his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to this issue as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


